Exhibit 10.02

Acusphere, Inc.

Non-Statutory Stock Option Agreement

Acusphere, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2003 Stock Option and Incentive Plan.  The terms and conditions
attached hereto are also a part hereof.

Name of optionee (the “Optionee”):

 

 

 

Date of this option grant:

 

 

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

 

 

Option exercise price per share:

 

 

 

Shares that are subject to vesting schedule:

 

 

 

Vesting Start Date:

 

 

  Vesting Schedule:

Vesting Start Date:

0%

 

 

On or after [ ] but prior to [ ]:

2.083% per month

 

 

On or after [ ]:

100% [four years after Vesting Start Date]

 

 

All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.

 

Payment alternatives:


Section 7(a) (i) through (iii)

 

This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.

 

Acusphere, Inc.

 

 

 

 

Signature of Optionee

 

By:

 

 

 

 

Name of Officer:

Street Address

 

 

Title:

 

 

 

 

City/State/Zip Code

 

 

 

 


--------------------------------------------------------------------------------


ACUSPHERE, INC.

NON-STATUTORY STOCK OPTION AGREEMENT — INCORPORATED TERMS AND CONDITIONS

1.                                       Grant Under Plan.  This option is
granted pursuant to and is governed by the Company’s 2003 Stock Option and
Incentive Plan (the “Plan”) and, unless the context otherwise requires, terms
used herein shall have the same meaning as in the Plan.

2.                                       Grant as Non-Qualified Stock Option. 
This option is a non-statutory stock option and is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”).

3.                                       Vesting of Option.

(a)                                Vesting if Business Relationship Continues.
The Optionee may exercise this option on or after the date of this option grant
for the number of shares of Common Stock, if any, set forth on the cover page
hereof.  If the Optionee has continuously maintained a Business Relationship (as
defined below) with the Company through the dates listed on the vesting schedule
set forth on the cover page hereof, the Optionee may exercise this option for
the additional number of shares of Common Stock set opposite the applicable
vesting date.  Notwithstanding the foregoing, the Board may, in its discretion,
accelerate the date that any installment of this option becomes exercisable. 
The foregoing rights are cumulative and may be exercised only before the date
which is ten years from the date of this option grant.

(b)                                 Definitions. The following definitions shall
apply:

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant provided, however, that
if the Optionee is granted this stock option as an employee, officer or director
and his/her role with the Company is subsequently modified such that he/she
becomes a consultant of the Company and is no longer an employee, officer or
director the Business Relationship, as defined for purposes of the stock options
granted under the Plan, is assumed to no longer exist unless the Company enters
into a written agreement related to such other Business Relationship in which it
is specifically stated that there is no termination of the Business Relationship
under this agreement. It is understood that if the option agreement is changed
as a result of a change in business relationship, such change may result in a
change in tax status of the stock option.

“Cause” means: (i) gross negligence or willful malfeasance in the performance of
the Optionee’s work or a breach of fiduciary duty or confidentiality obligations
to the Company by the Optionee; (ii) failure to follow the proper directions of
the Optionee’s direct or indirect supervisor after written notice of such
failure; (iii) the commission by the Optionee of illegal conduct relating to the
Company; (iv) disregard by the Optionee of the material rules or material
policies of the Company which has not been cured within 15 days after notice
thereof from the Company; or (v) intentional acts on the part of the

2


--------------------------------------------------------------------------------


Optionee that have generated material adverse publicity toward or about the
Company.

4.                                       Termination of Business Relationship.

(a)                                  Termination.  If the Optionee’s Business
Relationship with the Company ceases, voluntarily or involuntarily, with or
without cause, for reasons other than the death or disability of the Optionee, 
no further installments of this option shall become exercisable, and this option
shall expire (may no longer be exercised) after the passage of ninety days from
the date of termination, but in no event later than the scheduled expiration
date.  Any determination under this agreement as to the status of a Business
Relationship or other matters referred to above shall be made in good faith by
the Board of Directors of the Company.  If, at the time of the Optionee’s
termination for reasons other than Cause, he/she is unable to sell shares of the
Company’s stock (i) without liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended (or any successor provision) (“Section 16(b)”
or (ii) because he/she is in possession of material non-public information about
the Company (“Material Non-public Information”) or the Company and Optionee for
other good reason agree that that Optionee should not then sell shares of
Company stock, then the ninety (90) day period referred to above shall not
commence until the later of the first day that the Optionee may sell the shares
without liability under Section 16 (b), the first day that the Optionee is not
in possession of Material Non-public Information and the Company no longer
requests that the Optionee not sell shares of Company Stock; provided, however,
that in no event will this option be exercised after the scheduled expiration
date.

(b)                               Employment Status. For purposes hereof, with
respect to employees of the Company, employment shall not be considered as
having terminated during anyleave of absence if such leave of absence has been
approved in writing by the Company and if such written approval contractually
obligates the Company to continue the employment of the Optionee after the
approved period of absence; in the event of such an approved leave of absence,
vesting of this option shall be suspended (and the period of the leave of
absence shall be added to all vesting dates) unless otherwise provided in the
Company’s written approval of the leave of absence.  For purposes hereof, a
termination of employment followed by another Business Relationship shall be
deemed a termination of the Business Relationship with all vesting to cease
unless the Company enters into a written agreement related to such other
Business Relationship in which it is specifically stated that there is no
termination of the Business Relationship under this agreement. This option shall
not be affected by any change of employment within or among the Company and its
Subsidiaries so long as the Optionee continuously remains an employee of the
Company or any Subsidiary.

(c)                                  Termination for Cause.  If the Business
Relationship of the Optionee is terminated for Cause (as defined above), this
option may no longer be exercised from and after the Optionee’s receipt of
written notice of such termination.

5.                                       Death; Disability; Retirement.

(a)                                  Death.  Upon the death of the Optionee
while the Optionee is maintaining a Business Relationship with the Company, this
stock option, to the extent it is at the time

3


--------------------------------------------------------------------------------


outstanding under the Plan, shall automatically accelerate and become fully
exercisable as to all Shares hereunder and shall remain exercisable until their
scheduled expiration date or earlier surrender. In addition, if the Optionee
dies within the ninety-day period after the termination of his/her business
relationship with the Company and such termination occurs for reasons other than
Cause or if the Optionee dies within the one-year period following a disability
(as defined below), the Shares hereunder shall remain exercisable until their
scheduled expiration date or earlier surrender. During the remainder of the
option term, the Optionee’s estate, personal representative or beneficiary to
whom this option has been transferred pursuant to Section 10, have the right to
exercise this option.

(b)                                 Disability.  If the Optionee ceases to
maintain a Business Relationship with the Company by reason of his or her
disability, this option may be exercised, to the extent otherwise exercisable on
the date of cessation of the Business Relationship, only at any time within one
year after such cessation of the Business Relationship, but not later than the
scheduled expiration date.  For purposes hereof, “disability” means “permanent
and total disability” as defined in Section 22(e)(3) of the Code.

(c)                                  Retirement.  If the Optionee, upon
attainment of the age of at least 65 years ceases to maintain a Business
Relationship with the Company by reason of substantial retirement from his/her
position, business function of office with the Company, this option may be
exercised, to the extent otherwise exercisable on the date of cessation of the
Business Relationship, at any time until the scheduled expiration date.

6.                                       Partial Exercise.  This option may be
exercised in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share.

7.                                       Payment of Exercise Price.

(a)                                  Payment Options.  The exercise price shall
be paid by one or any combination of the following forms of payment that are
applicable to this option, as indicated on the cover page hereof:

(i)                                     by check payable to the order of the
Company; or

(ii)                                  delivery of an irrevocable and
unconditional undertaking, satisfactory in form and substance to the Company, by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, or delivery by the Optionee to the Company of a copy of
irrevocable and unconditional instructions, satisfactory in form and substance
to the Company, to a creditworthy broker to deliver promptly to the Company cash
or a check sufficient to pay the exercise price; or

(iii)                               subject to Section 7(b) below, if the Common
Stock is then traded on a national securities exchange or on the Nasdaq National
Market (or successor trading system), by delivery of shares of Common Stock
having a fair market value equal as of the date of exercise to the option price.

4


--------------------------------------------------------------------------------


In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (ii) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

(b)                                 Limitations on Payment by Delivery of Common
Stock.  If Section 7(a)(iii) is applicable, and if the Optionee delivers Common
Stock held by the Optionee (“Old Stock”) to the Company in full or partial
payment of the exercise price and the Old Stock so delivered is subject to
restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Shares shall be subject to all restrictions and
limitations applicable to the Old Stock to the extent that the Optionee paid for
the Shares by delivery of Old Stock, in addition to any restrictions or
limitations imposed by this agreement.  Notwithstanding the foregoing, the
Optionee may not pay any part of the exercise price hereof by transferring
Common Stock to the Company unless such Common Stock has been owned by the
Optionee free of any substantial risk of forfeiture for at least six months.

8.                                       Securities Laws Restrictions on Resale.
Until registered under the Securities Act of 1933, as amended, or any successor
statute (the “Securities Act”), the Shares will be illiquid and will be deemed
to be “restricted securities” for purposes of the Securities Act.  Accordingly,
such shares must be sold in compliance with the registration requirements of the
Securities Act or an exemption therefrom and may need to be held indefinitely. 
Unless the Shares have been registered under the Securities Act, each
certificate evidencing any of the Shares shall bear a restrictive legend
specified by the Company.

9.                                       Method of Exercising Option.  Subject
to the terms and conditions of this agreement, this option may be exercised by
written notice to the Company at its principal executive office, or to such
transfer agent as the Company shall designate.  Such notice shall state the
election to exercise this option and the number of Shares for which it is being
exercised and shall be signed by the person or persons so exercising this
option.  Such notice shall be accompanied by payment of the full purchase price
of such shares, and the Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice shall be
received.  Such certificate or certificates shall be registered in the name of
the person or persons so exercising this option (or, if this option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship). In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.

10.                                 Option Not Transferable.  This option is not
transferable or assignable except by will or by the laws of descent and
distribution.  During the Optionee’s lifetime only the Optionee can exercise
this option.

5


--------------------------------------------------------------------------------


11.                                 No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Optionee to exercise
it.

12.                                 No Obligation to Continue Business
Relationship.  Neither the Plan, this agreement, nor the grant of this option
imposes any obligation on the Company to continue the Optionee in employment or
other Business Relationship.

13.                                 Adjustments.  Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to such date of exercise.

14.                                 Withholding Taxes.  If the Company in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Company may withhold from
the Optionee’s wages or other remuneration the appropriate amount of tax. At the
discretion of the Company, the amount required to be withheld may be withheld in
cash from such wages or other remuneration or in kind from the Common Stock or
other property otherwise deliverable to the Optionee on exercise of this
option.  The Optionee further agrees that, if the Company does not withhold an
amount from the Optionee’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Optionee will make reimbursement on
demand, in cash, for the amount underwithheld.

15.                                 Lock-up Agreement. The Optionee agrees that
in the event that the Company effects an underwritten public offering of Common
Stock registered under the Securities Act, the Shares may not be sold, offered
for sale or otherwise disposed of, directly or indirectly, without the prior
written consent of the managing underwriter(s) of the offering, for such period
of time after the execution of an underwriting agreement in connection with such
offering that all of the Company’s then directors and executive officers agree
to be similarly bound.  Any such sale or disposition shall be made in accordance
with the Company’s insider trading policy, as amended and in effect from time to
time.

16.                                 Arbitration.  Any dispute, controversy, or
claim arising out of, in connection with, or relating to the performance of this
agreement or its termination shall be settled by arbitration in the Commonwealth
of Massachusetts, pursuant to the rules then obtaining of the American
Arbitration Association. Any award shall be final, binding and conclusive upon
the parties and a judgment rendered thereon may be entered in any court having
jurisdiction thereof.

17.                                 Provision of Documentation to Optionee.  By
signing this agreement the Optionee acknowledges receipt of a copy of this
agreement and a copy of the Plan.

18.                                 Miscellaneous.

(a)                                  Notices.  All notices hereunder shall be in
writing and shall be deemed given when sent by mail, if to the Optionee, to the
address set forth below or at the address shown on the records of the Company,
and if to the Company, to the Company’s principal executive offices, attention
of the Corporate Secretary.

6


--------------------------------------------------------------------------------


(b)                                 Entire Agreement; Modification.  This
agreement constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
agreement. This agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.

(c)                                Fractional Shares. If this option becomes
exercisable for a fraction of a share because of the adjustment provisions
contained in the Plan, such fraction shall be rounded down.

(d)                                 Issuances of Securities; Changes in Capital
Structure. Except as expressly provided herein or in the Plan, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to this
option.  No adjustments need be made for dividends paid in cash or in property
other than securities of the Company. If there shall be any change in the Common
Stock of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, spin-off, split-up or other similar change in capitalization or event,
the restrictions contained in this agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Optionee in
exchange for, or by virtue of his or her ownership of, Shares, except as
otherwise determined by the Board.

(e)                                  Severability.  The invalidity, illegality
or unenforceability of any provision of this agreement shall in no way affect
the validity, legality or enforceability of any other provision.

(f)                                    Successors and Assigns.  This agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth in
Section 10 hereof.

(g)                                 Governing Law.  This agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
without giving effect to the principles of the conflicts of laws thereof.

7


--------------------------------------------------------------------------------